Citation Nr: 1634108	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  10-32 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation in excess of 10 percent for service-connected chronic left lateral ankle instability, post-operative.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A hearing before the undersigned Veterans Law Judge was held via videoconference in July 2013.  A transcript of the hearing has been obtained and associated with the claims file.

This matter was previously remanded by the Board for further development in January 2014.  Such development has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. Prior to February 17, 2012, the Veteran's left ankle disability was manifested by no more than moderate limitation of motion, with no objective signs of marked limitation of motion.

2. Resolving doubt in favor of the Veteran, as of February 17, 2012, the Veteran's left ankle disability more nearly approximates marked limitation of motion with subjective complaints of pain and functional loss/functional impairment, but without ankylosis.


CONCLUSIONS OF LAW

1. Prior to February 17, 2012, the criteria for a disability rating in excess of 10 percent rating for service-connected chronic left lateral ankle instability, post-operative, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015).

2. As of February 17, 2012, the criteria for a disability rating of 20 percent, and no higher, are met for service-connected chronic left lateral ankle instability, post-operative.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R.            §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran through a notice letter dated in December 2009.  This letter also notified the Veteran concerning how VA determines disability ratings and assigns effective dates.  Dingess, 19 Vet. App. at 486.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records, to the extent possible.  Additionally, the Veteran was provided with VA examinations in September 2010, February 2012, and February 2014 pursuant to the Board's January 2014 remand instructions.

As stated, this matter was previously remanded in January 2014 and the Board finds there has been substantial compliance with its remand directives.  The Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the VA Appeals Management Center substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).

Based on the foregoing, the Board finds that the VA Appeals Management Center substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2015).

Finally, the Veteran provided relevant testimony during the hearing before the Veterans Law Judge in July 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Veterans Law Judge identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim, and asked questions that ensured no evidence was overlooked.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

As such, all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim decided herein.  Essentially, all available evidence necessary to substantiate the claim and reach an accurate determination has been obtained.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran and his representative have submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim decided herein such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for any increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with any normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015).

The Court has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Although all the evidence has been reviewed, only the most salient and relevant evidence is set forth below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The Secretary shall give the benefit of the doubt to the veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A.              § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's left ankle disability is currently rated as 10 percent disabling under Diagnostic Code 5271. 

For limited motion of an ankle, marked limitation of motion in the ankle warrants a 20 percent disability rating, and moderate limitation of motion in the ankle warrants a 10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Of note, the Rating Schedule considers full range of motion of the ankle to be 20 degrees dorsiflexion and 45 degrees plantar flexion.  38 C.F.R. § 4.71a, Plate II. 

The words such as "marked" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6  (2015).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.        38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

Turning to the evidence of record, the Veteran underwent a VA general examination in September 2010 where he stated this left ankle disability was progressively worse since service.  He stated he was treated with medication.  A physical examination of the left ankle showed tenderness, abnormal motion, and guarding of movement.  There was no evidence of ankle instability, tendon abnormality, or angulation.  The range of motion of the left ankle was dorsiflexion at 16 degrees and plantar flexion at 38 degrees.  There was objective evidence of pain on active motion and on repetition.  There were no additional limitations after three repetitions of range of motion.  There was no evidence of joint ankylosis.  An x-ray taken in September 2010 showed tenosynovitis of flexor hallucis longus tendon and peritrigonal edema.  Consideration for posterior impingement was suggested.  It was further noted that the Veteran was retired from his employment in August 2009 due to age or duration of work.  The VA examiner determined that there were no effects of the left ankle disability on usual daily activities. 

The Veteran was afforded a VA examination for the ankle in February 2012 where a diagnosis of tendon repair peroneous brevis and anterior tibiofibular ligament was confirmed.  He reported daily flare ups mainly while walking at his work.  The range of motion was plantar dorsiflexion at 5 degrees with pain and plantar flexion at 40 degrees with pain at 5 degrees.  The Veteran was able to perform repetitive-use testing where the post-test plantar flexion was at 40 degrees and dorsiflexion at 5 degrees.  There was no additional limitation in range of motion following repetitive-use testing.  There was, however, functional loss and/or functional impairment of the ankle resulting in less movement than normal; weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing and weight-bearing.  The Veteran had localized tenderness or pain on palpation of joints/soft tissue of the left ankle.  The anterior drawer test and talar tilt test both showed laxity on the left ankle.  There was no ankylosis.  A total ankle joint replacement did not occur but the Veteran did have surgery on the left ankle.  The Veteran has continuing pain on walking and standing of the left ankle.  He used a hinged walking shoe daily.  There was evidence of scarring, with no painful and/or unstable scars or scars with total area greater than 39 square centimeters.  The functional impairment of the left ankle was not such that no effective function remained other than what which would be equally well served by an amputation with prosthesis.  The left ankle disability impacted his ability to work as he was limited in walking, standing, and lifting.  

Finally, the Veteran underwent another VA examination in February 2014 where he reported significant pain.  He stated his pain was a 7 on a scale of 10.  He admitted to flare-ups which were brought on by extended sitting or walking.  The flare-ups were described as a 9 on a scale of 10 and as a sharp pain in the lateral side of his left ankle radiating all the way up his leg and to his knee.  He stated that eventually during his episode, it will feel like shock treatment in that leg.  He denied any loss of range of motion or functional loss due to pain, fatigue, weakness, or incoordination.  He stated his ankle "just hurts" and putting weight on it is difficult.  His flare-ups occurred about three times a day and lasted five minutes.  He denied any visits to the emergency room, hospital, or lost time from work.  The range of motion was plantar flexion at 40 degrees with pain and plantar dorsiflexion at 15 degrees with pain.  Repetitive use testing did not cause additional limitation.  The Veteran had functional loss and/or functional impairment resulting in less movement than normal and pain on movement.  The Veteran did not have localized tenderness or pain on palpation of the joints/soft tissue.  He had normal strength in the left ankle plantar flexion and dorsiflexion.  The anterior drawer test and talar tilt test did not cause laxity.  There was no evidence of ankylosis.  The Veteran had shin splints.  There was no total ankle joint replacement.  The Veteran did not use an assistive device.  The VA examiner determined that the functional impairment of the left ankle was not such that no effective function remained other than what which would be equally well served by an amputation with prosthesis.  The VA examiner further determined the Veteran's left ankle disability did not impact his ability to work or his ability to sustain ambulatory or sedentary employment. 

In light of the evidence above, prior to February 17, 2012, the severity of the Veteran's left ankle disability more closely approximated the criteria for a 10 percent rating under Diagnostic Code 5271 as the record during this period demonstrated moderate limitation of motion.  The Board notes the diminished range of motion to the Veteran's plantar flexion, and dorsiflexion; however the degree of this limitation of motion is not "marked".  Range of motion testing has consistently revealed moderate limitation in motion.  There were no additional limitations after three repetitions of range of motion.  The major functional impact to the Veteran is his ankle pain, and not the actual limitation of motion to his ankle.  There are no medical findings to the contrary during this period.  Further, the evidence did not show that the left ankle disability limited any of the Veteran's daily activities as well as no finding of deformity which further does not support a finding of marked impairment.  The Board has considered the medical and lay evidence and found them to be credible.  

Furthermore, the evidence of record reveals symptomatology analogous to no more than moderate limitation of motion of the ankle, and there is no additional functional impairment due to pain or repetition.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, 8 Vet. App. at 205.  While the Veteran does experience pain of the left ankle, the pain does not raise to the level of a marked limitation of motion of the ankle under Diagnostic Code 5271.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2013) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  Thus, a higher rating under Diagnostic Code 5271 is not warranted during this period.  Additionally, his subjective complaints of flare ups and pain do not result in impairment such that his left ankle disability more nearly approximates a moderate level of disability under Diagnostic Code 5262 (impairment of tibia and fibula; moderate ankle disability warrants a 20 percent rating).  The Veteran's symptoms caused at most a moderate degree of limited ankle motion during this period.  Hence, a rating in excess of 10 percent for the left ankle disability is not warranted at any time prior to February 17, 2012.  38 U.S.C.A.     §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5270-5274.

However, as of February 17, 2012, after review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the manifestations of the left ankle disability more closely approximate marked limitation of ankle motion so that the criteria for a 20 percent rating are met for this period.  At the February 17, 2012, VA examination, it was determined that there was functional loss and/or functional impairment of the ankle resulting in less movement than normal; weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing and weight-bearing.  In addition, the February 2014 VA examination determined the Veteran had functional loss and/or functional impairment resulting in less movement than normal and pain on movement.

When viewing the disability picture as a whole, the Board finds that the evidence shows that the left ankle disability approximates marked limitation of left ankle motion.  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that a higher initial rating of 20 percent under Diagnostic Code 5271 is warranted for the period from February 17, 2012.  The 20 percent rating is the maximum allowable under Diagnostic Code 5271.  38 C.F.R. §§ 4.3, 4.7.

Other rating criteria have been considered for the entire period of appeal, but there is no other Diagnostic Code that would afford the Veteran ratings in excess of 10 and 20 percent for the left ankle disability.  In particular, the Board notes that other disabilities of the ankle such as ankylosis, joint malunion and nonunion, and astragalectomy are addressed under 5270, 5272, 5273 and 5274.  As these disorders are not at issue here, these Diagnostic Codes will not be reviewed. 

The Board also finds that the evidence does not indicate that a higher rating is warranted under Diagnostic Code 5284 for impairment of the foot.  The competent and probative evidence is otherwise absent any impairment of the foot during this period, and the Veteran has contended during the course of the period under consideration that his disability is of the left ankle. 

Ratings under Diagnostic Codes 5003 and/or 5010 for arthritis are provided when the Veteran's limitation of motion is noncompensable and there is x-ray evidence of arthritis.  In this case, there are no medical findings, to include X-ray reports, of arthritis of the left ankle.  As such, the most appropriate code under which to rate the Veteran's left ankle disability is Diagnostic Code 5271 for limited ankle motion.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left ankle disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

In that regard, during the appellate time period the Veteran's left ankle disability symptoms are primarily pain, instability, and limitation of motion.  The foregoing symptoms are the types of symptoms contemplated in the current assigned ratings for the left ankle disability under Diagnostic Code 5271.  Thus, the Veteran's schedular ratings under this Diagnostic Code are adequate to fully compensate him for this disability.

The Board also notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has at no point during the current appeal indicated that his left ankle disability combined with his other service-connected disabilities (posttraumatic stress disorder, tinnitus, right ankle tendonitis, hearing loss and left ankle scar) results in further disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted. 

The Board further notes that the Veteran has not contended, nor does the evidence otherwise show, that his left ankle disability has caused loss of use of body part such that referral of a claim for special monthly compensation is warranted.  Indeed, the competent and probative evidence shows that he continues to function, albeit in a limited capacity, with consideration of this disability.

In sum, the preponderance of the evidence is against the assignment a rating in excess of 10 percent for the service-connected chronic left lateral ankle instability, post-operative, prior to February 17, 2012.  Therefore, prior to February 17, 2012, the benefit of the doubt doctrine is not applicable, and this claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, resolving reasonable doubt in favor of the Veteran, as of February 17, 2012, a 20 percent disability rating, but no higher, is granted for the service-connected residuals of a chronic left lateral ankle instability, post-operative.



ORDER

Prior to February 17, 2012, entitlement to an increased disability rating in excess of 10 percent for chronic left lateral ankle instability, post-operative, is denied.

As of February 17, 2012, entitlement to an increased disability rating of 20 percent, but no higher, for chronic left lateral ankle instability, post-operative, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


